Title: Enclosure: Jonathan Dayton to Theodore Sedgwick, [12 November 1796]
From: Dayton, Jonathan
To: Sedgwick, Theodore



[November 12, 1796]

I cannot forbear my dear friend to congratulate you on your appointment to a seat in the Senate, altho it is impossible for me not to lament your separation from the House of Representatives where you could have been more useful.
I know you too well to suppose that you can regard with indifference the preparations which are making for the approaching election of a President. Is not the success of Mr. Adams to be more than doubted, and that of Mr. Jefferson, without some decisively counteracting measures to be seriously apprehended? If all our efforts will not avail to effect the former, ought they not nevertheless to be directed to prevent the latter? To me it appears that they ought, but I wish to know the result of your own calculations, & your opinion as to the expedient it may be proper to adopt before I suggest the only adviseable one which has occurred to my mind. Mr. Adams will have I presume, the first votes of all the Electors of your State and of mine, but even with them & all that he can get from other Quarters his chance is a desperate one, since Pennsylvania will be unanimous in it’s opposition to him. To whom should their other votes be given with the view of excluding him from the Presidency whom of all the Candidates you and I should be the last to prefer? Think of these things, and write to me immediately. I shall wait your answer & give you another letter, if time be afforded me, previously to the day of election.
In our friendship towards Mr. Adams, & in our decided opposition to Mr. Jefferson we are certainly agreed, and on this account I flatter myself that upon a communication and comparison of our views & opinions, we may harmonize in some plan which will gratify our wishes in part at least, if not entirely. You certainly well know that we have only to chuse between Jefferson, Burr & Pinckney, and cannot now be ignorant that Mr. Burr will have the votes of the Southern States very generally, & will find some friends also in the middle as well as Eastern. It is pretty well ascertained that So. Carolina will entirely abandon Mr. Adams, owing to two causes, their anxiety to place Mr. Pinckney at least the second upon the list, & their sensibility (if I may so call it) as to the slave system & trade.
